199 F.2d 954
BACCOLLAv.UNITED STATES.
No. 13985.
United Sttaes Court of Appeals Fifth Circuit.
November 29, 1952.

Brian S. Odem, U. S. Atty., Houston, Tex., William R. Eckhardt, Asst. U. S. Atty., Houston, Tex., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
HUTCHESON, Chief Judge.


1
Appellant not having assigned error, filed a brief, or otherwise appeared in support of his appeal, and an examination of the record for error having disclosed none, the judgment is Affirmed.